Case 3:18-cv-00428-DMS-MDD Document 368 Filed 03/05/19 PageID.5496 Page 1 of 1



   1                       UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
   2

   3   Ms. L., et al.,                                     Case No. 18-cv-00428-DMS-MDD
   4                         Petitioners-Plaintiffs,
       v.
   5
       U.S. Immigration and Customs Enforcement, et        ORDER (1) GRANTING
   6   al.,                                                PLAINTIFFS’ MOTION TO
                                                           FILE RESTRICTED
   7                                                       DECLARATION AND (2)
                              Respondents-Defendants.      GRANTING PLAINTIFFS’
   8                                                       MOTION TO STRIKE
   9

  10

  11
             Before the Court is Petitioners-Plaintiffs’ Motion to File Restricted
  12
       Declaration. The Court finds that the motion is meritorious and should be
  13

  14   GRANTED. With this Order, Plaintiffs’ motion to strike the declaration filed at
  15
       ECF No. 198-1 is granted.
  16
             SO ORDERED this 5th day of March 2019.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
